Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 23-26 and 28-40 are pending. Claims 1-22 and 27 have been cancelled. Claims 23-26, 28-29, and 32-33 have been withdrawn due to non-elected claims. Claims 30-31 and 34-40 have been examined.

Election/Restriction
Applicant’s election without traverse of Group II, claims 30-40, and the species of claim 31, in the reply filed on 12/13/2021 is acknowledged.

Priority
This application, Serial No. 16/547,928 (PGPub: US20200122146A1) was filed 08/22/2019. This application is a continuation of US patent application 15/502,136 filed on 02/06/2017, which is a 371 of PCT/US2015/044375 filed on 08/07/2015, which claims benefit of U.S. Provisional Patent Application 62/034,522 filed 08/07/2014.

Information Disclosure Statements
The Information Disclosure Statements filed on 03/05/2021, 07/27/2020, 06/31/2021, and 10/06/2021 have been considered by the Examiner.
Claim Objections
Claim 35 is objected to because of the following informalities:  
In claim 35, line 5, "a waste outlet" should be “the waste outlet”; 
In claim 35, line 6, "a product outlet" should be “the product outlet”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


In the instant application, claim 30 recites “a blood debulking chamber configured to remove a number of red blood cells and unbound platelets from the blood sample”. Review of the specification identified corresponding structure as a debulking chip (Fig. 2) and a debulking device described in specification (Pages 16 to 18).
It appears that the debulking chamber is a “microfluidic device composed of one or more arrays of microposts to remove RBCs and free platelets from whole blood through hydrodynamic size-based sorting that allows the smaller platelets and RBCs to exit the device”. Spec, page 16, lines 10-16.
Since the written description sets for the corresponding structure as detailed above, the “debulking chamber” is construed to cover the corresponding structure, material or acts described in the specification and equivalents thereof.  See MPEP 2181 II A.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 lacks antecedent basis for recitation of “the device” at line 5. It is unclear what “the device” is referring to. For the purpose of compact prosecution the examiner is interpreting the claim language “the device” as the array of microposts. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 34-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US20080113358A1, Pub date: 5/15/2008, hereinafter “Kapur”), in view of Toner (US20110294187A1, Pub date: 12/01/2011) and Kuhn et al. (US20100247492A1, Pub date: 09/30/2010, hereinafter “Kuhn”).
Regarding claim 30, Kapur discloses a two-stage microfluidic system (par. 7: a cell separation module (CSM) to remove RBCs and Magnetic Hemoglobin Enrichment Module (MHEM) to remove WBCs), system comprising: 

a cell capture chamber (par. 96: magnetic hemoglobin enrichment module (MHEM) functions to capture cells); and
a fluid connection between the product outlet of the blood debulking chamber and the inlet of the cell capture chamber (par. 105: size-based separation module fluidly coupled to a magnetic based separation module).
Kapur also teaches teach the size based separation device having an inlet, a waste outlet, a product outlet (Figs. 37 B-D: par. 284: shows device has an inlet and an outlet; par. 100: the channel may include first and second outlets) and a sample enriched by size-based separation is subjected to affinity/magnetic separation (par. 95).
Kapur fails to teach a cell capture chamber comprising a microchannel having an inlet and an outlet, wherein sample fluid flows from the inlet to the outlet through the microchannel, and binding moieties fixed to at least one internal surface of the microchannel, wherein the binding moieties specifically bind to platelets; 
Toner teaches microfluidic devices include: a cell capture chamber comprising a microchannel having an inlet and an outlet (par. 5), wherein sample fluid flows from the inlet to the outlet through the microchannel (par. 5), and binding moieties fixed to at 
Kuhn teaches methods for revealing, detecting, and analyzing circulating tumor cells in the blood of a subject (Abstract). In detail, Kuhn teaches one may use the mask, which includes proteins, sugars, and other cells, including platelets, to find and enrich for CTCs (par. 93); in another example the magnetic particles or solid supports have antibodies attached that target platelet-specific cell surface proteins, these antibodies bind to platelet-coated CTCs allowing those CTCs to be separated as described above (par. 93).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the blood debulking chamber of Kapur, with a cell capture chamber with an inlet and outlet as taught by Toner, and to establish a fluid connection between the product outlet of the blood debulking chamber of Kapur and the inlet of the cell capture chamber of Toner to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the modification because Kapur teaches the cell separation device can be combined with other enrichment techniques such as affinity enrichment (Kapur, par. 95), and using the microfluidic device of toner would increase the particle capture efficiency of the microfluidic device due to the specific design of the microfluidic device as described in Toner (Toner, par. 48).
It would have further been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the antibodies that target platelet-specific cell surface proteins to separate platelet-coated CTCs as taught 
Although Kapur in view of Toner does not specifically teach that a microfluidic system is used for isolating platelet-associated nucleated target cells from a blood sample, this limitation is drawn to a functional limitation of the apparatus. The prior art must only be capable of performing any recited functional limitations. Kapur in view of Toner teaches the required structure of the microfluidic system comprising a blood debulking chamber and a cell capture chamber using binding agent to capture target cells. The microfluidic system of Kapur in view of Toner is expected to be capable of isolating platelet-associated nucleated target cells from a blood sample because the microfluidic system by Kapur in view of Toner is considered capable of using any 
One having ordinary skill in the art would have had a reasonable expectation of success in combining Kapur and Toner, because it would be straight forward to connect the product outlet of the blood debulking chamber of Kapur and the inlet of the cell capture chamber of Toner. One having ordinary skill in the art would also have had a reasonable expectation of success in combining Kapur in view of Toner with Kuhn, which are similar drawn to using binding moieties to isolating CTCs.  

Regarding claim 34, Kapur in view of Toner and Kuhn teaches the system wherein the cell capture chamber further comprises a plurality of grooves defined in and arranged on an internal surface of one or more walls, floor, and ceiling of the microchannel to create microvortices within the sample fluid (Toner, par. 9: the groove and a plurality of additional grooves are defined in a surface of the wall such that flowing the fluid past the plurality of additional grooves forms respective microvortices in the fluid). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporate the a plurality of grooves of Toner into the device of Kapur in view of Toner and Kuhn because the grooves formed in the micro-channel of the microfluidic device can induce helical flows that generate microvortices in the fluid flowing through the channel; the microvortices can be exploited to enhance the transverse movement of particles flowing axially 
Regarding claim 35, Kapur in view of Toner and Kuhn teaches a microfluidic system for isolating analytes from a fluid sample as outlined in detail above. Kapur in view of Toner and Kuhn further teaches the system wherein the blood debulking chamber comprises 
a microchannel having an inlet, a waste outlet, a product outlet (Kapur, Figs. 20 A-D: par. 284: shows device has an inlet and outlet; par. 100: the channel may include first and second outlets; Kapur, par. 86 and Fig. 4: the device has a waster outlet and a product outlet), and 
an array of microposts arranged between the inlet and the outlets (Kapur, Figs. 2A-B; par. 9: CSM can comprise one or more arrays of obstacles (such as microposts) that form a network of gaps; Kapur, Figs. 20 A-D: microposts arranged between the inlet and the outlets), wherein the microposts are arranged in rows and spaced apart by a distance that enables red blood cells and unbound platelets to flow through the device to a waste outlet and to cause platelet-associated nucleated target cells to be laterally displaced by the array of microposts to a product outlet (Kapur, par. 83: A CSM includes one or more precisely designed arrays of microposts that allow deterministic lateral displacement of components of fluids; the CSM deflects most nucleated cells into a buffer collection stream, while most RBCs, platelets, and serum proteins are collected in a separate waste fraction), wherein the microposts in each subsequent row are offset 
Regarding claim 36, Kapur in view of Toner and Kuhn teaches the system wherein the microposts are spaced apart within a row by a distance of about 30 microns to about 60 microns (par. 90: gaps between obstacles can be up to 10, 20, 50, 70, 100, 120,150, 170, or 200 microns), and subsequent rows are spaced apart from a previous row by a distance of about 5 microns to about 15 microns (par: 90: the distance between a first row of obstacles and a second row of obstacles can be tip to 10, 20, 50, 70, 100, 120, 150,170 or 200 microns). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1).

Regarding claim 40, Kapur in view of Toner and Kuhn teaches the system wherein the binding moieties comprise antibodies that bind specifically to platelets (Kuhn: par. 93: solid supports have antibodies attached that target platelet-specific cell surface proteins, these antibodies bind to platelet-coated CTCs allowing those CTCs to be separated). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the antibodies that bind specifically to platelets taught by Toner into the device of Kapur in view of Toner and Kuhn because it would detect otherwise undetectable platelet-masked CTCs (Kuhn, par. 93).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur (US20080113358A1) in view of Toner (US20110294187A1) and Kuhn (US20100247492A1) as applied to claim 30 above, in further view of Toner et al. (US20090014360A1, Pub date: 01/15/2009, hereinafter “Toner ‘360”)
Regarding claim 31, Kapur in view of Toner and Kuhn teaches the system with the blood debulking chamber comprises microfluidic channels as described in detail above.
Kapur in view of Toner and Kuhn fails to teach the system with the blood debulking chamber comprises curved microfluidic channels to differentially focus and sort cells based on their sizes by centrifugal or inertial forces,
Toner ‘360 teaches a system for focusing particles suspended within a moving fluid into one or more localized stream lines (par. 7) and for sorting particles from a group of particles suspended in a fluid (par. 10). In detail, Toner ‘360  teach that methods for focusing/sorting particles can include applying an asymmetric force to the particles to produce one to three localized fluxes of particles. The asymmetric force can include, but is not limited to centrifugal force (par. 18), inertial forces can also be used (par. 8). Toner ‘360 further teaches the target particles can be cells and the channel can be curved (par. 29). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the microfluidic system of Kapur in view of Toner and Kuhn, to incorporate the teachings of Toner ‘360, wherein curved microfluidic channels are used to differentially focus and sort cells based on their sizes by centrifugal forces, doing so would focus the particles in 
  One having ordinary skill in the art would have had a reasonable expectation of success in combining Kapur with Toner, because both are drawn to a microfluidic device for separating cells/particles in a sample fluid stream.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur (US20080113358A1) in view of Toner (US20110294187A1) and Kuhn (US20100247492A1) as applied to claim 30 above, and in further view of Shah et al. (US20120270209A1, Pub date: 10/25/2012, hereinafter “Shah”) and Tseng et al. (US20120003711A1, Pub date: 01/05/2012, hereinafter “Tseng”).
Regarding claim 39, Kapur in view of Toner and Kuhn teaches the system wherein the binding moieties are fixed to at least one internal surface of the microchannel of the cell capture chamber as outlined in detail above. 
Kapur in view of Toner and Kuhn also teaches a magnetic beads can be coupled to an antibody that selectively binds to an analyte of interest to separate the desired analyte (Kapur, par. 106) and in implementations in which the lower substrate is glass, 
Kapur in view of Toner and Kuhn fails to teach the system wherein the binding moieties bound to nanostructures that comprise a first member of a binding pair, wherein one or more internal surfaces of the second chamber are bound to a layer of gelatin functionalized with a plurality of second members of the binding pair, and wherein the nanostructures are bound to a top layer of the gelatin by a binding interaction of the first and second members of the binding pair. 
Shah teaches methods and surfaces for isolating components from a sample using functionalized hydrogel compositions, including the selective binding and subsequent release of cells from a blood sample (par. 6). In detail, Shah teaches cell capture devices include one or more surfaces coated with a functionalized gel; such cell capture devices can include, for example, herringbone device described in in Int. Pat. App. Pub. No. WO 2010/036912(A2) (par. 10); the cell capture devices can include a primer material bound to a surface, a cross-linked functionalized hydrogel material chemically bound to the primer material, and a capture antibody (par. 10). Shah also teaches the term “hydrogel” refers to a substance formed when an organic polymer (natural or synthetic) is set or solidified to create a three-dimensional open-lattice structure that entraps molecules of water or other solution to form a gel (par. 11). Examples of hydrogel is known in the art which include gelatin; agarose; chitosan; dextran; carrageenin; alginic acid; starch; cellulose; and derivatives thereof as 
Shah further teach a hydrogel can be functionalized by reactive contact with one or more functionalizing agents, for example, an alginate hydrogel can be functionalized by contact with a first functionalizing agent in solution (the first functionalizing agent comprising biotin hydrazide, a carbodiimide compounds and an amine compound) to form a functionalized alginate hydrogel, followed by surface binding of the functionalized hydrogel, cross-linking of the functionalized hydrogel bound to the surface, and contacting the cross-linked surface-bound functionalized hydrogel with a second functionalizing agent comprising streptavidin and then a third functionalizing agent comprising a biotinylated antibody (par. 12), therefore it is obvious that Shah teaches the bottom layer of the hydrogel is surface-bound and the second functionalizing agent is available on the top layer of the hydrogel. Shah also teaches the functionalized hydrogel compositions can be adhered to a variety of surfaces and substrates (par. 6).
Tseng teaches throughout the publication a device for CTCs. In detail, Tseng teaches the present invention has a substrate containing a nanostructured surface region. Attached to the nanostructured surface region is a plurality of binding agents, which are capable of selectively capturing target cells in a cell sample (par. 13). Tseng also teaches that the device is a microfluidic device; the microfluidic device has a substrate attached to a flow layer, forming a microfluidic channel. The substrate has a nanostructured surface region, a portion of which is in contact with fluid that flows through the microfluidic channel while in operation (par. 14).
prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Shah, wherein cell capture devices include one or more surfaces coated with a functionalized gel such as gelatin, into the cell capture device of Kapur in view of Toner and Kuhn, to coat one or more internal surfaces of the cell capture chamber with a layer of functionalized gelatin, doing so would enable more detailed analysis of the CTCs and aid in the understanding of the metastatic process (Shah, par. 3) because shah teaches at present, limited phenotyping and genotyping of these rare cells can be achieved because the CTCs tend to remain attached to the substrate and using the gelatin gel will provide the ability to release these cells (Shah, par. 3). Additionally, the ability to release cells following their specific capture would enable simple and direct nonoptical detection of the target cell population with much simpler methods and equipment. This capability of releasing specific captured cells may improve the accuracy of target detection, and can lower associated costs, processing time, and sample manipulation (Shah, par. 4).
It would have also been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kapur in view of Toner, Kuhn and Shah, wherein one or more internal surfaces of the cell capture chamber are coated with a layer of functionalized gelatin, to incorporate the concept of using a substrate contains nanostructures attached with a plurality of binding agents to capture target cells in a microfluidic device as taught by Tseng, because Tseng teaches nanostructures increase the surface area of the substrate and increase 
It would have further been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to replace the nanostructures of Tseng which are fixed on the substrate, with the nanoparticles coupled to an antibody that selectively binds to an analyte of interest to separate the desired analyte as taught by Kapur in view of Toner, Kuhn and shah, so that the nanoparticles can be released from gelatin layer, because Shah teaches the capability of releasing specific captured cells may improve the accuracy of target detection, and can lower associated costs, processing time, and sample manipulation (Shah, par. 4)
It would have further been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Shah, wherein a hydrogel (such as Gelatin) can be functionalized by reactive contact with one or more functionalizing agents such as streptavidin, to bind the nanoparticles coupled to an antibody that selectively binds to an analyte of interest as taught by Kapur in view of Toner, Kuhn and Shah through a streptavidin-biotin linkage as indicated by Shah (Shah, par. 12), since biotinylation of nanoparticles is well known in the art as evidenced by Little et al. (US 20140142039 A1, par 287: immobilized molecules can be easily bound to the particle through a streptavidin-biotin linkage using several established chemical techniques), to arrive the claimed invention wherein nanostructures that comprise a first member of a binding pair (such as biotin), a layer of gelatin functionalized with a plurality of second members of the binding pair (streptavidin), and wherein the nanostructures are bound to a top layer of the gelatin by a binding interaction of the first 
One of skill in the art would have a reasonable expectation of success in combining Kapur in view of Toner and Kuhn with Shah and Tseng because they are all directed to a microfluidic device using binding moieties for separating rare CTCs in a blood sample.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30 and 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, and 20 of U.S. Patent No. 10391491B1 (hereinafter ‘491). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons outlined below.
Regarding claim 30, ‘491 teaches a microfluidic system for isolating platelet-associated nucleated target cells from a blood sample, the system comprising: a blood debulking chamber configured to remove a number of red blood cells and unbound platelets from the blood sample (claim 16); a cell capture chamber comprising a microchannel having an inlet and an outlet, wherein sample fluid flows from the inlet to the outlet through the microchannel (claim 16), and binding moieties fixed to at least one internal surface of the microchannel, wherein the binding moieties specifically bind to platelets; and a fluid connection between the product outlet of the blood debulking chamber and the inlet of the cell capture chamber (claim 16).
Regarding claim 34, ‘491 teaches the system wherein the cell capture chamber further comprises a plurality of grooves defined in and arranged on an internal surface of one or more walls, floor, and ceiling of the microchannel to create microvortices within the sample fluid (claim 16).
Regarding claim 35, ‘491 teaches the system wherein the blood debulking chamber comprises a microchannel having an inlet, a waste outlet, a product outlet, and an array of microposts arranged between the inlet and the outlets (claim 16), wherein the microposts are arranged in rows and spaced apart by a distance that enables red blood cells and unbound platelets to flow through the device to a waste outlet and to cause platelet-associated nucleated target cells to be laterally displaced by the array of microposts to a product outlet (claim 16), wherein the microposts in each subsequent 
Regarding claim 36, ‘491 teaches the system wherein the microposts are spaced apart within a row by a distance of about 30 microns to about 60 microns and subsequent rows are spaced apart from a previous row by a distance of about 5 microns to about 15 microns (claim 17).
Regarding claim 37, ‘491 teaches the system wherein the blood debulking chamber and the cell capture chamber are both located on a single substrate (claim 18).
Regarding claim 38, ‘491 teaches the system wherein the blood debulking chamber and the cell capture chamber are located on separate substrates and are in fluid connection via a conduit (‘491 claim 16 teaches a two-stage microfluidic system comprising a first chamber (blood debulking chamber) and a second chamber (cell separation chamber) and a conduit fluidly connecting the product outlet of the first chamber to the inlet of the second chamber. It would have been obvious to choose using either single substrate or separate substrates to locate the blood debulking chamber and the cell capture chamber because ‘491 claim 16 is generic with respect to the substrate used to locate the blood debulking chamber and the cell capture chamber and one skilled in the art would have been motivated to use the appropriate substrates to locate the blood debulking chamber and the cell capture, for example using separate substrates).
Regarding claim 39, ‘491 teaches the system wherein the binding moieties are bound to nanostructures that comprise a first member of a binding pair (claim 20), wherein one or more internal surfaces of the second chamber are bound to a layer of 

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  16-18, and 20 of U.S. Patent No. 10391491B1 (hereinafter ‘491) as applied to claim 30 above, in view of Toner ‘360 (US20090014360A1).
Regarding claim 31, ‘491 teaches the system with the blood debulking chamber and the cell capture chamber as described in detail above.
‘491 fails to teach the system with the blood debulking chamber comprises curved microfluidic channels to differentially focus and sort cells based on their sizes by centrifugal or inertial forces,
Toner ‘360 teaches a system for focusing particles suspended within a moving fluid into one or more localized stream lines (par. 7) and for sorting particles from a group of particles suspended in a fluid (par. 10). In detail, Toner ‘360  teach that methods for focusing/sorting particles can include applying an asymmetric force to the particles to produce one to three localized fluxes of particles. The asymmetric force can include, but is not limited to centrifugal force (par. 18), inertial forces can also be used (par. 8). Toner ‘360 further teaches the target particles can be cells and the channel can be curved (par. 29). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the 
  One having ordinary skill in the art would have had a reasonable expectation of success in combining ‘491 with Toner, because both are drawn to device to separating cells/particle in a sample fluid.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  16-18, and 20 of U.S. Patent No. 10391491B1 hereinafter ‘491) as applied to claim 30 above, in view of Kuhn (US20100247492A1).
Regarding claim 40, ‘491 claim 16 teaches the system with the blood debulking chamber and the cell capture chamber as described in detail above. ‘491 claim 16 also teaches a second chamber wherein the binding moieties specifically bind to platelets.

Kuhn teaches methods for revealing, detecting, and analyzing circulating tumor cells in the blood of a subject (Abstract). In detail, Kuhn teaches one may use the mask, which includes proteins, sugars, and other cells, including platelets, to find and enrich for CTCs (par. 93); in another example the magnetic particles or solid supports have antibodies attached that target platelet-specific cell surface proteins, these antibodies bind to platelet-coated CTCs allowing those CTCs to be separated as described above (par. 93).
It would have further been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the antibodies that target platelet-specific cell surface proteins to separate platelet-coated CTCs as taught by Kuhn, in the cell capture chamber of ‘491 claim 16, to arrive at the claimed invention, because Kuhn teaches that CTSs are rare and not easy detected (Kuhn, par. 7) and significant numbers of CTCs in circulation remain undetectable because they are “masked” or “cloaked” by cells, proteins, biomolecules and other factors aggregated at the surface of the CTCs shielding them from surface interactions and/or intracellular antibody binding as an effective immune escape mechanism; for example, platelets act as a “cloak device” to mask or veil critical cell surface markers on the surface of the cells allowing them to escape detection or observation (Kuhn, par. 38), therefore it would be beneficial to use the mask, which includes platelets, to find and enrich for CTCs (Kuhn. par. 93), therefore using antibodies specifically bind to platelets would 
One having ordinary skill in the art would have had a reasonable expectation of success in combining ‘491 claim 16 with Kuhn, which are similar drawn to using binding moieties to isolating CTCs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             

/BAO-THUY L NGUYEN/           Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                             	February 2, 2022


/GARY JONES/           Director, Technology Center 1600